FDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/16/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 08/16/2022 have been fully considered but they are not persuasive. Updated rejections in light of the amendments are provided below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims recite:
A computer-implemented method comprising: 
obtaining, by one or more processors, process execution data associated with a plurality of prior executions of instances of a business process, the business process comprising a plurality of activity points and a plurality of decision points; 
determining, by one or more processors and based on the process execution data, a plurality of first target attribute available at a first target point subsequent to a first decision point of the plurality of decision points in the business process, the first target point being a subsequent activity point or a subsequent decision point relative to the first decision point, the first target attribute having a contribution measure as determined by a prediction model in deriving a preferred outcome for an end user among a plurality of outcomes of the business process at the first decision point;  
updating the prediction model by incorporating, by one or more processors, at least one of the first target attributes, the incorporation of the at least one of the first target attributes being based on a determined contribution measure of the first target attribute exceeding a contribution threshold for achieving the preferred outcome for the end user; and
making a decision at the first decision point using the prediction model.
The bold limitations recite a process which may be performed in the human mind as mental process of observation and evaluation, or alternatively, as a certain method of organizing human activity as a fundamental economic principle of mitigating risk by improving the selection of variables to monitor during a process. The observation, determination, and incorporating steps may readily be performed by a human without the use of a computer. A “prediction model” may consist of a simple flow chart, which is manually updated by the user during a process definition phase using historical data so as to automate future instances of the business process. The claims are not necessarily rooted in computing technology, or any technology, and do not provide a technical solution to a technical problem, but rather are a business solution to a business problem of improving business processes by analyzing business process data to determine impactful factors such that those factors are then included in an improved business process, which is a completely standard business improvement process flow. 
This judicial exception is not integrated into a practical application because the only additional elements are directed to implementing the abstract idea using a computer (2106.05(f)). 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the only additional elements are generic computing devices, amounting to merely instructions to implement the abstract idea using a computer.
Dependent claims 2 – 8 merely include additional limitations directed to the abstract idea. No further additional elements are recited.
Independent claim 9 includes the abstract idea of claim 1 in a system claim, with generic computing structures such as “processors” and “computer readable storage media”, which amount to nothing more than instructions to implement the abstract idea using a computer (MPEP 2106.05(f)).
Dependent claims 10 – 16 merely include additional limitations directed to the abstract idea. No further additional elements are recited.
Independent claim 17 includes the abstract idea of claim 1 in a system claim, with generic computing structures such as “computer readable storage media”, which amount to nothing more than instructions to implement the abstract idea using a computer (MPEP 2106.05(f)).
Dependent claims 18 – 20 merely include additional limitations directed to the abstract idea. No further additional elements are recited.
The claims are not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Waldorf et al. (US 2002/0038228).

Regarding claim 1, Waldorf teaches ([0100] – [0110]):
A computer-implemented method comprising: 
obtaining, by one or more processors, process execution data associated with a plurality of prior executions of instances of a business process, the business process comprising a plurality of activity points and a plurality of decision points ([0101] - [0103]; parameters collected); 
determining, by one or more processors and based on the process execution data, a plurality of first target attribute available at a first target point subsequent to a first decision point of the plurality of decision points in the business process, the first target point being a subsequent activity point or a subsequent decision point relative to the first decision point, the first target attributes having a contribution measure as determined by a prediction model in deriving a preferred outcome for an end user among a plurality of outcomes of the business process at the first decision point ([0101] – [0104]; statistical analysis to improve desired aspects of the business process based on identifying parameters that are most likely to influence the process); and 
updating the prediction model by incorporating, by one or more processors, at least one of the first target attributes, the incorporation of the at least one of the first target attributes being based on a determined contribution measure of the first target attribute exceeding a contribution threshold for achieving the preferred outcome for the end user ([0101] – [0104]; updating and selecting parameters to monitor with statistical analysis to improve desired aspects of the business process based on identifying parameters that are most likely to influence the process); and
making a decision at the first decision point using the prediction model ([0109] – [0110]).
Regarding claim 2, Waldorf teaches:
The method of claim 1, wherein the process execution data comprises first execution data related to the first target point and second execution data related to the first decision point, and wherein determining the at least one first target attribute comprises: 
identifying, by one or more processors, a plurality of attributes available at the first target point from the first execution data; 
determining, by one or more processors, and using the updated prediction model, respective measures of contribution of the plurality of attributes in deriving the preferred outcome based on the second execution data; and 
selecting, by one or more processors and from the plurality of attributes, at least one attribute having a measure of contribution exceeding the contribution threshold as the at least one first target attribute ([0100] – [0106]; determining which sources result in delays via correlation implies a threshold – the statistical analysis and graphical tools allow for a determination of what constitutes a parameter that will effect the desired result to a determined extent).
Regarding claim 3, Waldorf teaches ([0103] – [0106]):
The method of claim 1, wherein providing the suggestion of incorporating the at least one first target attribute comprises performing at least one of the following: 
providing, by one or more processors, a first suggestion of provisioning the at least one first target attribute at the first decision point by a user; and 
providing, by one or more processors, a second suggestion of adding the at least one first target attribute as an input to the prediction model, the prediction model being used for generating an outcome at the first decision point (correlating multiple parameters).
Regarding claim 4, Waldorf teaches :
The method of claim 1, further comprising: 
identifying, by one or more processors, a second target point adjacent to a second decision point in the business process, the second target point being a second activity point or a second decision point; 
determining, by one or more processors, a target value range of a second target attribute available at the second target point based on the process execution data, the second target value range having a contribution measure as determined by the prediction model in deriving a second preferred outcome for the end user at the second decision point; 
updating the prediction model by incorporating, by one or more processors, at least one of the second target attributes, the incorporation of the at least one of the second target attributes being based on a determined contribution measure of the second target attribute exceeding a contribution threshold for achieving the preferred outcome for the end user ([0101] – [0104]; updating and selecting parameters to monitor with statistical analysis to improve desired aspects of the business process based on identifying parameters that are most likely to influence the process; correlating multiple parameters); and
making a decision at the second decision point using the prediction model ([0109] – [0110]).
Regarding claim 5, Waldorf teaches ([0103] – [0106]):
The method of claim 4, wherein the second decision point has at least one outcome directed to a point preceding the second decision point in the business process.
Regarding claim 6, Waldorf teaches:
The method of claim 4, wherein identifying the second target point comprises identifying, by one or more processors, a point from the business process that satisfies at least one of the following conditions as the second target point: 
a distance from the second decision point to the second target point being below a distance threshold; 
an overall value range of an attribute available at the second target point being greater than a range threshold; and 
the second target point preceding the second decision point in the business process ([0100] – [0106]).
Regarding claim 7, Waldorf teaches (correlating multiple parameters, [0104]):
The method of claim 4, wherein the process execution data comprises third execution data related to the second target point and fourth execution data related to the second decision point, and wherein determining the target value range comprises: 
determining, by one or more processors, a plurality of value ranges of the second target attribute based on the third execution data; 
determining, by one or more processors and based on the decision data, respective measures of contribution of the plurality of value ranges in deriving the second expected outcome; and 
selecting, by one or more processors and from the plurality of value ranges, the target value range having a measure of contribution exceeding a further contribution threshold.
Regarding claim 8, Waldorf teaches:
The method of claim 4, wherein determining the target value range comprises: 
providing, by one or more processors, a third suggestion of setting a value falling within the target value range for the second target attribute at the second target point by a user; and 
providing, by one or more processors, a fourth suggestion indicating an increase of a weight assigned to the second target attribute in a second prediction model, the second prediction model being used for generating an outcome at the second decision point ([0100] – [0106], correlating multiple parameters using statistical analysis and graphical methods).

Regarding claims 9 – 20, Waldorf teaches the limitations of these system claims as noted above in the corresponding method claims and [0038].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY W ESKRIDGE whose telephone number is (571)272-0543. The examiner can normally be reached M - F 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CORY W ESKRIDGE/Primary Examiner, Art Unit 3624